Opinion by
Judge Pryor:
The demurrer to the entire proceeding in this case was properly sustained for the reason, if no other, that the forfeiture was had when there was no bond in the circuit court, nor any minutes from *354an examining court filed in the circuit court when the judgment was entered that a bail bond was executed.

P. W. Hardin, S. M. Payton, for appellant.


Sandige & Craddock, for appellee.

It was a forfeiture by the court alone. No bond had been executed. Morgan v. Commonwealth, 12 Bush (Ky.) 84.
Judgment affirmed. Judge Lewis not sitting.